




SECOND AMENDMENT TO LOAN AND SECURITY AGREEMENT


SECOND AMENDMENT TO LOAN AND SECURITY AGREEMENT, dated as of July 9, 2014 (this
“Amendment”), to the Loan and Security Agreement, dated as of February 28, 2013,
as amended by the First Amendment to Loan and Security Agreement dated as of
March 28, 2013 (as amended, the “Loan Agreement”), between ACF FinCo I LP, as
assignee of Keltic Financial Partners II, LP, a Delaware limited partnership
(the “Lender”), and Hooper Holmes, Inc., a New York corporation (the
“Borrower”). Capitalized terms used herein and not otherwise defined herein
shall have the meanings ascribed to such terms in the Loan Agreement.


W I T N E S S E T H:


WHEREAS, the Borrower and the Lender are parties to the Loan Agreement, under
which the Lender has agreed to make, and has made, Loans and other financial
accommodations to the Borrower on the terms and subject to the conditions set
forth therein; and


WHEREAS, the Borrower has requested that the Lender agree, and the Lender has
agreed, to amend certain provisions of the Loan Agreement on the terms and
conditions set forth herein.
NOW, THEREFORE, the Lender and the Borrower agree as follows:


SECTION 1.Amendments to the Loan Agreement. Effective as of the date hereof,
subject to the terms and conditions hereof, including, without limitation, the
satisfaction of the conditions of effectiveness specified in Section 2 hereof,
the Loan Agreement is amended as follows:


(a)    Section 6.2(a) of the Loan Agreement is amended by inserting (i) “and
Unbilled Eligible Receivables” after “Eligible Receivables” and (ii) “(if any)”
after “open invoice”.


(b)    Section 6.3 of the Loan Agreement is amended by (i) inserting “or
Unbilled Eligible Receivables” after “Eligible Receivables”.


(c)    Section 8.20 of the Loan Agreement is amended and restated in its
entirety as follows:


“8.20. EBITDA. Permit EBITDA as of and for each twelve (12) consecutive calendar
month period ending on the last day of each Fiscal Quarter commencing with the
fiscal quarter ending March 31, 2015, to be less than One Hundred Thousand and
00/100 Dollars -- $100,000.00.”


(d)    The Definitions Schedule is amended as follows:


(i)    The definition of “Borrowing Base” is amended and restated in its
entirety as follows:


“Borrowing Base” means, at any time, an amount equal to:

 



--------------------------------------------------------------------------------




(a)    an amount not to exceed eighty-five percent (85%) of the aggregate amount
of Eligible Receivables (other than Unbilled Eligible Receivables) at such time;
(b)    plus, an amount not to exceed the least of (i) fifty percent (50%) of the
aggregate amount of Unbilled Eligible Receivables at such time, (ii)
$2,500,000.00, and (iii) fifty percent (50%) of the Borrowing Base as most
recently previously calculated under clauses (a), (b) (i) and (ii) hereof and
(c) of this definition;
(c)    less, the aggregate amount of all Reserves in effect at such time.


(ii)    The definition of “EBITDA” is amended and restated in its entirety as
follows:
“EBITDA” means, for any period, Borrower’s net income before interest expense,
taxes, depreciation and amortization for such period, all calculated in
accordance with GAAP, consistently applied and determined as of and at the end
of such period. For purposes of this Agreement, EBITDA for any period shall be
determined disregarding any extraordinary items of income and expense during
such period. For purposes of this Agreement, any gains or losses resulting from
the sale of any owned real estate or from all or substantially all of the assets
constituting the Borrower’s “Hooper Homes Services” or “Heritage Labs” business
shall not be considered extraordinary items of income or expense.
(iii)    The definition of “Eligible Receivable” is amended as follows: (A) by
inserting “other than Unbilled Receivables” between “Receivable” and “:” in the
first sentence therein and (B) by amending and restating subsection (j) as
follows:


“(j) (A) any portion of the Eligible Receivables of the Account Debtor (other
than an Identified Account Debtor) and its Affiliates exceeds twenty percent
(20%) of the total amount of all Eligible Receivables, or (B) any portion of the
Eligible Receivables of an Identified Account Debtor and its Affiliates exceeds
fifty percent (50%) of the total amount of all Eligible Receivables, then the
amount of such excess shall be treated as ineligible; or”


(iv)    By inserting the following new definitions in their proper alphabetical
order:


“Identified Account Debtor” means an Account Debtor whose Eligible Receivables
(and whose Affiliates’ Eligible Receivables) Lender in its sole discretion
determines shall be treated as such under clause (j)(B) of the definition of
Eligible Receivables.
“Unbilled Eligible Receivable” means an Unbilled Receivable with respect to
which Borrower’s right to payment has arisen within the last thirty (30) days
and which did not arise as a result of the withdrawal, revocation, cancellation
or rejection of, or any other event relating to, a previously issued invoice.
“Unbilled Receivable” means a Receivable with respect to which no invoice has
been issued by Borrower.



2



--------------------------------------------------------------------------------




(e)    Section 6 of Exhibit B to the Loan Agreement is amended and restated as
set forth in Schedule 1 hereto.


SECTION 2.    Conditions of Effectiveness. This Amendment shall become effective
when, and only when, the Lender shall have received (i) a counterpart of this
Amendment, Authenticated by the Borrower, (ii) an acknowledgment and consent, in
the form of Exhibit A hereto, Authenticated by each of the Guarantors,
(iii) payment of an amendment fee in the amount of $25,000, which shall be
deemed fully earned when paid and shall be non-refundable under any
circumstance, it being understood that such amendment fee was paid on or about
March 27, 2014, (iv) a copy of the resolutions of the Board of Directors (or
similar evidence of authorization) of the Borrower authorizing the execution,
delivery and performance of this Amendment and the other agreements, instruments
and documents delivered in connection herewith to which the Borrower is a party,
attached to which is a certificate of the Secretary or an Assistant Secretary of
the Borrower certifying the incumbency, names and true signatures of the
officers of the Borrower authorized to sign this Amendment and the other
agreements, instruments and documents delivered in connection herewith to which
the Borrower is a party, and (v) payment of the costs and expenses (including,
without limitation, attorneys’ fees) incurred by the Lender in connection with
the preparation, execution and delivery of this Amendment and the agreements,
instruments and documents delivered hereunder.
SECTION 3.    Representations and Warranties of the Borrower. The Borrower
represents and warrants as follows:


(a)    No Default or Event of Default has occurred and is continuing, and all of
the representations set forth in Article 5 of the Loan Agreement and in the
other Loan Documents are true and complete as of the date of this Amendment
(except any such representation which is as of a specified date, which is
accurate and complete as of such date).


(b)    The execution, delivery and performance by the Borrower of this Amendment
and the agreements, instruments and other documents executed in connection
herewith (i) are within the Borrower’s corporate power, (ii) have been duly
authorized by all necessary or proper actions of or pertaining to the Borrower
(including the consent of directors, officers, or shareholders, as applicable),
(iii) are not in contravention of (A) any agreement or indenture to which the
Borrower is a party or by which the Borrower is bound, (B) the Borrower’s
Charter Documents, (C) any provision of law, or (D) any order, writ, judgment,
injunction, or decree of any court of competent jurisdiction binding on the
Borrower or its property and (iv) do not require the consent or approval of any
Governmental Unit or any other Person that has not been obtained and furnished
to the Lender.


(c)    No authorization, approval or other action by, and no notice to or filing
with, any Person is required for the due execution, delivery and performance by
the Borrower of this Amendment or any of the agreements, instruments and other
documents executed in connection herewith.


(d)    This Amendment and the Loan Agreement as amended hereby constitute the
legal, valid and binding obligations of the Borrower enforceable against the
Borrower in accordance with their respective terms except as enforceability may
be limited by (i) bankruptcy, insolvency or similar laws affecting creditors’
rights generally and (ii) general principles of equity.


SECTION 4.    Reference to and Effect on the Loan Agreement.



3



--------------------------------------------------------------------------------




(a)    On and after the date hereof, each reference in the Loan Agreement to
“this Agreement,” “hereunder,” “hereof,” “herein” and words of like import, and
each reference in the other Loan Documents to the Loan Agreement, shall mean and
be a reference to the Loan Agreement as amended hereby.


(b)    Except as specifically waived or amended above, (i) the Loan Agreement
and each other Loan Document shall remain in full force and effect and are
hereby ratified and confirmed by the parties hereto and (ii) the Lender shall
not be deemed to have waived any rights or remedies it may have under the Loan
Agreement, any other Loan Document or applicable law.


(c)    The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as an amendment to any right, power
or remedy of the Lender under any of the Loan Documents, or constitute a waiver
of or an amendment to any provision of any of the Loan Documents.


(d)    This Amendment constitutes a Loan Document.


SECTION 5.    Execution in Counterparts. This Amendment may be executed in any
number of counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute but one and the same
instrument.


SECTION 6.    GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
MADE AND PERFORMED ENTIRELY IN SUCH STATE WITHOUT REGARD TO ITS PRINCIPLES OF
CONFLICTS OF LAWS.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


[SIGNATURE PAGE IMMEDIATELY FOLLOWS]
        

4



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective general partner or officer thereunto duly authorized, as of
the date first above written.
LENDER:


ACF FINCO I LP, as assignee of Keltic Financial Partners II, LP




By:    /s/ Oleh Szczupak        
Name: Oleh Szczupak
Title: Vice President




BORROWER:


HOOPER HOLMES, INC.




By:
/s/ Tom Collins        
Name: Tom Collins    
Title: SVP & CFO


 



--------------------------------------------------------------------------------

SCHEDULE 1

Concentration


(a)    Concentration – 50%:


Identified Account Debtors


Gross Accounts Receivable
Ineligible Accounts Receivable
Eligible Accounts Receivable
Concentration Percentage            50%
Concentration Cap – Any Customer


(b)    Concentration – 20% - All other Debtors
Gross Accounts Receivable
Ineligible Accounts Receivable
Eligible Accounts Receivable
Concentration Percentage            20%
Concentration Cap – Any Customer




CUSTOMER NAME
GROSS A/R
ELIGIBLE A/R
INELIGIBLE AMOUNT
ABC Company
 
 
 
ABC Company
 
 
 
ABC Company
 
 
 
ABC Company
 
 
 
ABC Company
 
 
 
ABC Company
 
 
 
ABC Company
 
 
 
ABC Company
 
 
 





SUB-TOTAL INELIGIBLE

--------------------------------------------------------------------------------


 



--------------------------------------------------------------------------------

EXHIBIT A





ACKNOWLEDGMENT AND CONSENT


Reference is hereby made to (i) the foregoing Second Amendment to Loan and
Security Agreement dated as of July 9, 2014 (the “Second Amendment”) between the
Lender and the Borrower. Each of the undersigned Guarantors hereby
(i) acknowledges receipt of a copy of the Second Amendment, (ii) consents to the
terms thereof and (iii) agrees that the terms and provisions thereof shall not
affect in any way the obligations and liabilities of such Guarantor under the
Guaranty and any other Loan Documents to which it is a party, all of which
obligations and liabilities shall remain in full force and effect and each of
which is hereby reaffirmed.




GUARANTOR:


HERITAGE LABS INTERNATIONAL, LLC


By:    /s/ Tom Collins                
Tom Collins
Senior Vice President and Chief Financial Officer




HOOPER DISTRIBUTION SERVICES, LLC


By:    /s/ Tom Collins                
Tom Collins
Senior Vice President and Chief Financial Officer




HOOPER INFORMATION SERVICES, INC.


By:    /s/ Tom Collins                
Tom Collins
Senior Vice President and Chief Financial Officer






--------------------------------------------------------------------------------








MID-AMERICA AGENCY SERVICES, INCORPORATED


By:    /s/ Tom Collins                
Tom Collins    
Senior Vice President and Chief Financial Officer




TEG ENTERPRISES, INC.


By:    /s/ Tom Collins                
Tom Collins
Senior Vice President and Chief Financial Officer


Dated as of July 9, 2014





-2-